         Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 1 of 16




 1   D. Gill Sperlein, CA Bar No. 172887
     RANDAZZA LEGAL GROUP, PLLC
 2
     345 Grove Street, 2nd Floor
 3   San Francisco, CA 94102
     Telephone: 702-420-2001
 4   Facsimile: 305-437-7662
     ecf@randazza.com
 5

 6   Marc J. Randazza, CA Bar No. 269535
     RANDAZZA LEGAL GROUP, PLLC
 7   2764 Lake Sahara Drive, Suite 109
 8   Las Vegas, NV 89117
     Telephone: 702-420-2001
 9   ecf@randazza.com
10   Attorneys for Plaintiff,
11   N.Y.

12                              IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
                                               )
15   N.Y., through his guardians David         )      Case №.: 3:17-CV-03906-MMC
16   and Leilanie Yu,                          )
                                               )      STIPULATION FOR PROTECTIVE ORDER;
                                                      ORDER THEREON
17                 Plaintiff,                  )
                                               )      [Modified CAND Form]
18          vs.                                )
19                                             )      Assigned Judge: Hon. Maxine M.
     SAN RAMON VALLEY UNIFIED                  )      Chesney
20   SCHOOL DISTRICT; et al,                   )
                                               )
21
                  Defendants.                  )
22                                             )

23

24

25

26
27
                                                   -1-
                                                     Stipulation for Protective Order; Order thereon;
                                                                                 3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 2 of 16




 1          COME NOW the Parties in the above-entitled case, by and through their

 2   counsels of record, who hereby together certify that they have in good faith

 3   conferred with each other, and now agree and enter into this Stipulation for

 4   Protective Order in this action as follows:

 5   1.     PURPOSES AND LIMITATIONS

 6          Disclosure and discovery activity in this action are likely to involve

 7   production of confidential, proprietary, and/or private information for which

 8   special protection from public disclosure, and from use for any purpose other

 9   than prosecuting this litigation, may be warranted. Accordingly, the Parties

10   hereby stipulate to and petition the court to enter its Order on this Stipulation for

11   Protective Order. The Parties acknowledge that such Order does not confer

12   blanket protections on all disclosures or responses to discovery and that the

13   protection it affords from public disclosure and use extends only to the limited

14   information or items that are entitled to confidential treatment under the

15   applicable legal principles.    The Parties further acknowledge, as set forth in

16   Section 12.3, below, that an Order on this Stipulation for Protective Order does

17   not entitle them to file confidential information under seal; Civil Local Rule 79-5

18   sets forth the procedures that must be followed and the standards that will be

19   applied when a Party seeks permission from the court to file material under seal.

20   2.     DEFINITIONS

21          2.1   Challenging Party:     A Party or Non-Party that challenges the

22   designation of information or items under this Order.

23          2.2   “CONFIDENTIAL” Information or Items:         Information (regardless of

24   how it is generated, stored or maintained) or tangible things that qualify for

25   protection under Federal Rule of Civil Procedure 26(c).

26          2.3   Counsel (without qualifier): Outside Counsel of Record and House
27   Counsel (as well as their respective support staff).
                                              -2-
                                                Stipulation for Protective Order; Order thereon;
                                                                            3:17-CV-03906-MMC
         Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 3 of 16




 1          2.4    Designating Party:        A Party or Non-Party           that designates

 2   information or items that she/it produces in disclosures or in responses to

 3   discovery as “CONFIDENTIAL.”

 4          2.5    Disclosure or Discovery Material:           Any item or information,

 5   regardless of the medium or manner in which it is generated, stored, or

 6   maintained (including, among other

 7   things, testimony, transcripts, and tangible things), that is produced or

 8   generated in disclosures or responses to discovery in this matter.

 9          2.6    Expert: A person with specialized knowledge or experience in a

10   matter pertinent to the litigation who has been retained by a Party or her/its

11   counsel to serve as an expert witness or as a consultant in this action.

12          2.7    House Counsel: Attorneys who are employees of a party to this

13   action. House Counsel does not include Outside Counsel of Record or any

14   other outside counsel.

15          2.8    Non-Party:      Any    natural    person,    partnership,     corporation,

16   association, or other legal entity not named as a Party to this action.

17          2.9    Outside Counsel of Record: Attorneys who are not employees of a

18   Party to this action but are retained to represent or advise a Party to this action

19   and have appeared in this action on behalf of that Party or are affiliated with a

20   law firm which has appeared on behalf of that Party.

21          2.10   Party: Any Party to this action, including all of its officers, directors,

22   employees, consultants, retained experts, and Outside Counsel of Record (and

23   their support staffs).

24          2.11   Producing Party: A Party or Non-Party that produces Disclosure or

25   Discovery Material in this action.

26          2.12   Professional Vendors:     Persons or entities that provide litigation
27   support services (e.g., photocopying, videotaping, translating, preparing
                                               -3-
                                                 Stipulation for Protective Order; Order thereon;
                                                                             3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 4 of 16




 1   exhibits or demonstrations, and organizing, storing, or retrieving data in any

 2   form or medium) and their employees and subcontractors.

 3            2.13   Protected Material:    Any Disclosure or Discovery Material that is

 4   designated as “CONFIDENTIAL.”

 5            2.14   Receiving Party:    A Party that receives Disclosure or Discovery

 6   Material from a Producing Party.

 7   3.       SCOPE

 8            The protections conferred by this Stipulation and Order cover not only

 9   Protected Material (as defined above), but also (1) any information copied or

10   extracted from Protected Material; (2) all copies, excerpts, summaries, or

11   compilations of Protected Material; and (3) any testimony, conversations, or

12   presentations by Parties or their Counsel that might reveal Protected Material.

13   However, the protections conferred by this Stipulation and Order do not cover

14   the following information: (a) any information that is in the public domain at the

15   time of disclosure to a Receiving Party or becomes part of the public domain

16   after its disclosure to a Receiving Party as a result of publication not involving a

17   violation of this Order, including becoming part of the public record through

18   trial or otherwise; and (b) any information both known to, and legally obtained

19   by, the Receiving Party prior to the disclosure or obtained by the Receiving

20   Party after the disclosure from a source who obtained the information lawfully

21   and under no obligation of confidentiality to the Designating Party. Any use of

22   Protected Material at trial shall be governed by a separate agreement or

23   order.

24   4.       DURATION

25            Even after final disposition of this litigation, the confidentiality obligations

26   imposed by this Order shall remain in effect until a Designating Party agrees
27   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                 -4-
                                                   Stipulation for Protective Order; Order thereon;
                                                                               3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 5 of 16




 1   deemed to be the later of (1) dismissal of all claims and defenses in this action,

 2   with or without prejudice; or (2) final judgment herein after the completion and

 3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

 4   including the time limits for filing any motions or applications for extension of

 5   time pursuant to applicable law.

 6   5.     DESIGNATING PROTECTED MATERIAL

 7          5.1     Exercise of Restraint and Care in Designating Material for

 8   Protection. Each Party or Non-Party that designates information or items for

 9   protection under this Order must take care to limit any such designation to

10   specific material that qualifies under the appropriate standards.                      The

11   Designating Party must designate for protection only those parts of material,

12   documents, items, or oral or written communications that qualify – so that other

13   portions of the material, documents, items, or communications for which

14   protection is not warranted are not swept unjustifiably within the ambit of this

15   Order.

16          Mass,    indiscriminate,   or   routinized    designations      are    prohibited.

17   Designations that are shown to be clearly unjustified or that have been made

18   for an improper purpose (e.g., to unnecessarily encumber or retard the case

19   development process or to impose unnecessary expenses and burdens on

20   other parties) expose the Designating Party to sanctions.              If it comes to a

21   Designating Party’s attention that information or items that it designated for

22   protection do not qualify for protection, that Designating Party must promptly

23   notify all other Parties that it is withdrawing the mistaken designation.

24          5.2     Manner and Timing of Designations. Except as otherwise provided

25   in this Order (see, e.g., Subsections 5.2(a), (b) and (c) below), or as otherwise

26   stipulated or ordered, Disclosure or Discovery Material that qualifies for
27
                                               -5-
                                                 Stipulation for Protective Order; Order thereon;
                                                                             3:17-CV-03906-MMC
         Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 6 of 16




 1   protection under this Order must be clearly so designated before the material is

 2   disclosed or produced.

 3   Designation in conformity with this Order requires:

 4         (a)   For information in documentary form (e.g., paper or electronic

 5   documents, but excluding transcripts of depositions or other pretrial or trial

 6   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to

 7   each page that contains Protected Material. If only a portion or portions of the

 8   material on a page qualify for protection, the Producing Party also must clearly

 9   identify the protected portion(s) (e.g., by making appropriate markings in the

10   margins).   A Party or Non-Party that makes original documents or materials

11   available for inspection need not designate them for protection until after the

12   inspecting Party has indicated which material it would like copied and

13   produced.    During the inspection and before the designation, all of the

14   material made available for inspection shall be deemed “CONFIDENTIAL.”

15   After the Receiving Party has identified the documents it wants copied and

16   produced, the Producing Party must determine which documents, or portions

17   thereof, qualify for protection under this Order, then, before producing the

18   specified documents, the Producing Party must affix the “CONFIDENTIAL”

19   legend to each page that contains Protected Material. If only a portion or

20   portions of the material on a page qualify for protection, the Producing Party

21   also must clearly identify the protected portion(s) (e.g., by making appropriate

22   markings in the margins).

23         (b)   For testimony given in deposition or in other pretrial or trial

24   proceedings, that the Designating Party identify on the record, before the close

25   of the deposition, hearing, or other proceeding, all Protected Material.

26         (c) For information produced in some form other than documentary or
27   testimony and for any other tangible items, that the Producing Party affix in a
                                             -6-
                                               Stipulation for Protective Order; Order thereon;
                                                                           3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 7 of 16




 1   prominent place on the exterior of the container or containers in which the

 2   information or item is stored the legend “CONFIDENTIAL.” If only a portion or

 3   portions of the information or item warrant protection, the Producing Party, to

 4   the extent practicable, shall identify the protected portion(s).

 5          5.3    Inadvertent Failures to Designate.             If timely corrected, an

 6   inadvertent failure to designate qualified information or items does not,

 7   standing alone, waive the Designating Party’s right to secure protection under

 8   this Order for such material.     Upon timely correction of a designation, the

 9   Receiving Party must make reasonable efforts to assure that the material is

10   treated in accordance with the provisions of this Order.

11   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

12          6.1    Timing of Challenges. Any Party or Non-Party may challenge a

13   designation of confidentiality at any time.        Unless a prompt challenge to a

14   Designating    Party’s   confidentiality    designation      is   necessary     to   avoid

15   foreseeable, substantial unfairness, unnecessary economic burdens, or a

16   significant disruption or delay of the litigation, a Party does not waive its/her

17   right to challenge a confidentiality designation by electing not to mount a

18   challenge promptly after the original designation is disclosed.

19          6.2    Meet and Confer. The Challenging Party shall initiate the dispute

20   resolution process by providing written notice of each designation it/she is

21   challenging and describing the basis for each challenge. To avoid ambiguity

22   as to whether a challenge has been made, the written notice must recite that

23   the challenge to confidentiality is being made in accordance with this specific

24   paragraph of the Protective Order. The Parties shall attempt to resolve each

25   challenge in good faith and must begin the process by conferring directly (in

26   voice to voice dialogue; other forms of communication are not sufficient) within
27   14 days of the date of service of notice. In conferring, the Challenging Party
                                                -7-
                                                  Stipulation for Protective Order; Order thereon;
                                                                              3:17-CV-03906-MMC
         Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 8 of 16




 1   must explain the basis for its/her belief that the confidentiality designation was

 2   not proper and must give the Designating Party an opportunity to review the

 3   designated material, to reconsider the circumstances, and, if no change in

 4   designation is offered, to explain the basis for the chosen designation.                A

 5   Challenging Party may proceed to the next stage of the challenge process

 6   only if it/she has engaged in this meet and confer process first or establishes

 7   that the Designating Party is unwilling to participate in the meet and confer

 8   process in a timely manner.

 9         6.3    Judicial Intervention.   If the Parties cannot resolve a challenge

10   without court intervention, the Designating Party shall file and serve a motion to

11   retain confidentiality under Civil Local Rule 7 (and in compliance with Civil

12   Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

13   within 14 days of the Parties agreeing that the meet and confer process will not

14   resolve their dispute, whichever is earlier.        Each such motion must be

15   accompanied by a competent declaration affirming that the movant has

16   complied with the meet and confer requirements imposed in the preceding

17   paragraph. Failure by the Designating Party to make such a motion including

18   the required declaration within 21 days (or 14 days, if applicable) shall

19   automatically waive the confidentiality designation for each challenged

20   designation. In addition, the Challenging Party may file a motion challenging a

21   confidentiality designation at any time if there is good cause for doing so,

22   including a challenge to the designation of a deposition transcript or any

23   portions thereof.   Any motion brought pursuant to this provision must be

24   accompanied by a competent declaration affirming that the movant has

25   complied with the meet and confer requirements imposed by the preceding

26   paragraph.
27
                                             -8-
                                               Stipulation for Protective Order; Order thereon;
                                                                           3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 9 of 16




 1          The burden of persuasion in any such challenge proceeding shall be on

 2   the Designating Party. Frivolous challenges, and those made for an improper

 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other

 4   Parties) may expose the Challenging Party to sanctions. Unless the Designating

 5   Party has waived the confidentiality designation by failing to file a motion to

 6   retain confidentiality as described above, all Parties shall continue to afford the

 7   material in question the level of protection to which it is entitled under the

 8   Producing Party’s designation until the Court rules on the challenge.

 9   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

10          7.1   Basic Principles. A Receiving Party may use Protected Material that

11   is disclosed or produced by another Party or by a Non-Party in connection with

12   this action only for prosecuting, defending, or attempting to settle this litigation.

13   Such Protected Material may be disclosed only to the categories of persons

14   and under the conditions described in this Order. When the litigation has been

15   terminated, a Receiving Party must comply with the provisions of section 13

16   below (FINAL DISPOSITION).

17          Protected Material must be stored and maintained by a Receiving Party

18   at a location and in a secure manner that ensures that access is limited to the

19   persons authorized under this Order.

20          7.2   Disclosure of “CONFIDENTIAL” Information or Items.                    Unless

21   otherwise ordered by the Court or permitted in writing by the Designating Party,

22   a Receiving Party may disclose any information or item designated

23   “CONFIDENTIAL” only to:

24          (a) The Receiving Party’s Outside Counsel of Record in this action, as well

25   as employees of said Outside Counsel of Record to whom it is reasonably

26   necessary to disclose the information for this litigation and who have signed the
27
                                              -9-
                                                Stipulation for Protective Order; Order thereon;
                                                                            3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 10 of 16




 1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as

 2   Exhibit A;

 3          (b) The officers, directors, and employees (including House Counsel) of

 4   the Receiving Party to whom disclosure is reasonably necessary for this litigation

 5   and who have signed the “Acknowledgment and Agreement to Be Bound”

 6   (Exhibit A);

 7          (c) Experts (as defined in this Order) of the Receiving Party to whom

 8   disclosure is reasonably necessary for this litigation and who have signed the

 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

10          (d) The court and its personnel;

11          (e) Court reporters and their staff, professional jury or trial consultants,

12   mock jurors, and Professional Vendors to whom disclosure is reasonably

13   necessary for this litigation and who have signed the “Acknowledgment and

14   Agreement to Be Bound” (Exhibit A);

15          (f) During their depositions, witnesses in the action to whom disclosure is

16   reasonably necessary and who have signed the “Acknowledgment and

17   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

18   Designating Party or ordered by the court. Pages of transcribed deposition

19   testimony or exhibits to depositions that reveal Protected Material must be

20   separately bound by the court reporter and may not be disclosed to anyone

21   except as permitted under this Stipulated Protective Order.

22          (g) The author or recipient of a document containing the information or

23   a custodian or other person who otherwise possessed or knew the information.

24   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

25   LITIGATION

26
27
                                               - 10 -
                                                   Stipulation for Protective Order; Order thereon;
                                                                               3:17-CV-03906-MMC
          Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 11 of 16




 1          If a Party is served with a subpoena or a court order issued in other

 2   litigation that compels disclosure of any information or items designated in this

 3   action as “CONFIDENTIAL,” that Party must:

 4          (a) Promptly notify in writing the Designating Party. Such notification shall

 5   include a copy of the subpoena or court order;

 6          (b) Promptly notify in writing the party who caused the subpoena or

 7   order to issue in the other litigation that some or all of the material covered by

 8   the subpoena or order is subject to this Protective Order. Such notification shall

 9   include a copy of this Order; and

10          (c) Cooperate with respect to all reasonable procedures sought to be

11   pursued by the Designating Party whose Protected Material may be affected.

12          If the Designating Party timely seeks a protective order, the Party served

13   with the subpoena or court order shall not produce any information designated

14   in this action as “CONFIDENTIAL” before a determination by the court from

15   which the subpoena or order issued, unless the Party has obtained the

16   Designating Party’s permission. The Designating Party shall bear the burden

17   and expense of seeking protection in that court of its confidential material –

18   and nothing in these provisions should be construed as authorizing or

19   encouraging a Receiving Party in this action to disobey a lawful directive from

20   another court.

21   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

22   LITIGATION

23          (a) The terms of this Order are applicable to information produced by a

24   Non-Party in this action and designated as “CONFIDENTIAL.” Such information

25   produced by Non-Parties in connection with this litigation is protected by the

26   remedies and relief provided by this Order. Nothing in these provisions should
27   be construed as prohibiting a Non-Party from seeking additional protections.
                                             - 11 -
                                                 Stipulation for Protective Order; Order thereon;
                                                                             3:17-CV-03906-MMC
           Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 12 of 16




 1            (b) In the event that a Party is required, by a valid discovery request, to

 2   produce a Non-Party’s confidential information in its possession, and the Party is

 3   subject to an agreement with the Non-Party not to produce the Non-Party’s

 4   confidential information, then the Party shall:

 5            (1) promptly notify in writing the Requesting Party and the Non-Party that

 6   some or all of the information requested is subject to a confidentiality

 7   agreement with a Non-Party;

 8            (2)   promptly provide the Non-Party with a copy of the Stipulated

 9   Protective Order in this litigation, the relevant discovery request(s), and a

10   reasonably specific description of the information requested; and

11            (3) make the information requested available for inspection by the Non-

12   Party.

13            (c) If the Non-Party fails to object or seek a protective order from this

14   court within 14 days of receiving the notice and accompanying information,

15   the Receiving Party may produce the Non-Party’s confidential information

16   responsive to the discovery request. If the Non-Party timely seeks a protective

17   order, the Receiving Party shall not produce any information in its possession or

18   control that is subject to the confidentiality agreement with the Non-Party

19   before a determination by the court. Absent a court order to the contrary, the

20   Non-Party shall bear the burden and expense of seeking protection in this court

21   of its Protected Material.

22   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

23            If a Receiving Party learns that, by inadvertence or otherwise, it has

24   disclosed Protected Material to any person or in any circumstance not

25   authorized under this Stipulated Protective Order, the Receiving Party must

26   immediately (a) notify in writing the Designating Party of the unauthorized
27   disclosures, (b) use its/her best efforts to retrieve all unauthorized copies of the
                                              - 12 -
                                                  Stipulation for Protective Order; Order thereon;
                                                                              3:17-CV-03906-MMC
           Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 13 of 16




 1   Protected Material, (c) inform the person or persons to whom unauthorized

 2   disclosures were made of all the terms of this Order, and (d) request such

 3   person or persons to execute the “Acknowledgment and Agreement to Be

 4   Bound” that is attached hereto as Exhibit A.

 5   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 6   MATERIAL

 7            When a Producing Party gives notice to Receiving Parties that certain

 8   inadvertently produced material is subject to a claim of privilege or other

 9   protection, the obligations of the Receiving Parties are those set forth in Federal

10   Rule of Civil Procedure 26(b)(5)(B).      This provision is not intended to modify

11   whatever procedure may be established in an e-discovery order that provides

12   for production without prior privilege review.          Pursuant to Federal Rule of

13   Evidence 502(d) and (e), insofar as the Parties reach an agreement on the

14   effect of disclosure of a communication or information covered by the

15   attorney-client privilege or work product protection,                 the Parties may

16   incorporate their agreement in the stipulated protective order submitted to the

17   court.

18   12.      MISCELLANEOUS

19            12.1   Right to Further Relief. Nothing in this Order abridges the right of

20   any person to seek its modification by the Court in the future.

21            12.2   Right to Assert Other Objections. By stipulating to the entry of this

22   Protective Order no Party waives any right it/she otherwise would have to

23   object to disclosing or producing any information or item on any ground not

24   addressed in this Order. Similarly, no Party waives any right to object on any

25   ground to use in evidence of any of the material covered by this Order.

26            12.3   Filing Protected Material.    Without written permission from the
27   Designating Party or a court order secured after appropriate notice to all
                                               - 13 -
                                                   Stipulation for Protective Order; Order thereon;
                                                                               3:17-CV-03906-MMC
           Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 14 of 16




 1   interested persons, a Party may not file in the public record in this action any

 2   Protected Material. A Party that seeks to file under seal any Protected Material

 3   must comply with Civil Local Rule 79-5. Protected Material may only be filed

 4   under seal pursuant to a court order authorizing the sealing of the specific

 5   Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will

 6   issue only upon a request establishing that the Protected Material at issue is

 7   privileged, protectable as a trade secret, or otherwise entitled to protection

 8   under the law. If a Receiving Party's request to file Protected Material under

 9   seal pursuant to Civil Local Rule 79-5(d) is denied by the Court, then the

10   Receiving Party may file the information in the public record pursuant to Civil

11   Local Rule 79-5(e) unless otherwise instructed by the court.

12   13.     FINAL DISPOSITION

13           Within 60 days after the final disposition of this action, as defined in

14   paragraph 4, each Receiving Party must return all Protected Material to the

15   Producing Party or destroy such material.          As used in this subdivision, “all

16   Protected Material” includes all copies, abstracts, compilations, summaries,

17   and any other format reproducing or capturing any of the Protected Material.

18   Whether the Protected Material is returned or destroyed, the Receiving Party

19   must submit a written certification to the Producing Party (and, if not the same

20   person or entity, to the Designating Party) by the 60-day deadline that (1)

21   identifies (by category, where appropriate) all the Protected Material that was

22   returned or destroyed, and (2) affirms that the Receiving Party has not retained

23   any     copies,   abstracts,   compilations,   summaries      or   any     other    format

24   reproducing or capturing any of the Protected Material. Notwithstanding this

25   provision, Counsel are entitled to retain an archival copy of all pleadings,

26   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27   correspondence, deposition and trial exhibits, expert reports, attorney work
                                              - 14 -
                                                  Stipulation for Protective Order; Order thereon;
                                                                              3:17-CV-03906-MMC
        Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 15 of 16




 1   product, and consultant and expert work product, even if such materials are, or

 2   contain, Protected Material.      Any such archival copies that contain or

 3   constitute Protected Material remain subject to this Protective Order as set forth

 4   in Section 4 for as long as any Protected Material remains in the possession of

 5   any Counsel or any Receiving Party.

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7
                                           /s/ D. Gill Sperlein
 8
     Dated: October 15, 2018.              ___________________________________
 9                                         D. Gill Sperlein
                                           The Randazza Legal Group
10                                         Attorney for Plaintiff
11
                                           /s/ Mark E. Davis
12   Dated: October 15, 2018.              ___________________________________
                                           Mark E. Davis
13                                         Davis and Young
14                                         Attorneys for District Defendants

15                                         /s/ Heather Hensley
     Dated: October 15, 2018.              ___________________________________
16
                                           Heather Hensley
17                                         Bertrand Fox
                                           Attorneys for Defendant Janet Willford
18

19

20                                         ORDER
21         PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
22   ORDERED.
23

24
             October 17, 2018
     DATED: ________________________     ______________________________________
                                           _____
                                              ____
                                                 ____
                                                   ____
                                                      ____
                                                        ____
                                                           ____
                                                             ____
                                                                _ __
                                                                  _____________
25
                                        MAXINE
                                        MA AXINE
                                               N M. CHESNEY
26                                      United
                                        U         States
                                            it d St      District
                                                      t Di   t i t JJudge
                                                                      d

27
                                            - 15 -
                                                Stipulation for Protective Order; Order thereon;
                                                                            3:17-CV-03906-MMC
        Case 3:17-cv-03906-MMC Document 88 Filed 10/17/18 Page 16 of 16




 1
                                          EXHIBIT A
 2
     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
           I,   _____________________________     [print    or    type     full        name],    of
 4
     _____________________________________________________          [print        or    type    full
 5
     address], declare under penalty of perjury that I have read in its entirety and
 6
     understand the Stipulated Protective Order that was issued by the United States
 7
     District Court for the Northern District of California on ________________, 2018, in
 8
     the case N.Y. v. San Ramon Unified School District, et al, Case Number 3:17-cv-
 9
     03906, MMC. I agree to comply with and to be bound by all the terms of this
10
     Order and I understand and acknowledge that failure to so comply could
11
     expose me to sanctions and punishment in the nature of contempt. I solemnly
12
     promise that I will not disclose in any manner any information or item that is
13
     subject to this Order to any person or entity except in strict compliance with the
14
     provisions of this Order.
15
          I further agree to submit to the jurisdiction of the United States District
16
     Court for the Northern District of California for the purpose of enforcing the
17
     terms of this Order, even if such enforcement proceedings occur after
18
     termination of this action.
19
          I hereby appoint __________________________ [print or type full name] of
20
     _______________________________________      [print   or    type    full     address       and
21
     telephone number] as my California agent for service of process in connection
22
     with this action or any proceedings related to enforcement of this Order.
23
           Date: ______________________________________
24
           City and State where sworn and signed: _____________________________
25
           Printed name: _______________________________
26
           Signature: __________________________________
27
                                             - 16 -
                                                 Stipulation for Protective Order; Order thereon;
                                                                             3:17-CV-03906-MMC
